Citation Nr: 0216402	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  02-04 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a back injury.

(The issues of entitlement to an increased evaluation for 
arthritis, right elbow, for residuals of a right knee injury, 
including degenerative arthritis, and for gouty arthritis of 
the ankles and the feet, and the issue of entitlement to 
service connection for a back disorder, to include residuals 
of a back injury, will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active military service from December 1983 to 
October 1997.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
prepared in January 2002 and issued to the veteran in 
February 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The RO, in 
pertinent part, denied a request to reopen a claim of 
entitlement to service connection for residuals of a back 
injury.  The veteran disagreed with that determination and, 
following the issuance of a statement of the case, submitted 
a timely substantive appeal in April 2002. 

The Board is undertaking additional development on the issues 
of entitlement to an increased evaluation for arthritis, 
right elbow, currently evaluated as 10 percent disabling, for 
residuals of a right knee injury, including degenerative 
arthritis, currently evaluated as 10 percent disabling, and 
for gouty arthritis of the ankles and feet, currently 
evaluated as 20 percent disabling, and the issue of 
entitlement to service connection for a back disorder, to 
include residuals of a back injury, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  An RO rating decision rendered in April 1998 which denied 
service connection for residuals of a back injury became 
final when the veteran did not appeal the decision.

2.  The evidence associated with the record since the April 
1998 rating decision, including an August 2000 private 
radiologic examination report indicating that the veteran has 
a diagnosed back disorder constitutes new and material 
evidence because it bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  An RO rating decision in April 1998 which denied 
entitlement to service connection for residuals of a back 
injury is final.  38 U.S.C.A. § 7105 (West 1991). 

2.  New and material evidence having been submitted since the 
April 1998 rating decision, the veteran's claim of 
entitlement to service connection for residuals of a back 
injury is reopened.  38 C.F.R. § 3.156(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted a claim for service connection for 
residuals of a back injury in April 1998.  The evidence at 
that time included the veteran's service medical records, 
including a December 1996 examination to determine fitness 
for retention and a June 1997 Medical Board report.  These 
records were devoid of evidence of a back injury or diagnosis 
or treatment of a back disorder. 

The veteran's claim for service connection for residuals of a 
back injury was denied, in an April 1998 decision, on the 
basis that there was no evidence of a back injury in service 
and no medical diagnosis in service of a back disorder, and 
that there was no post-service evidence of residuals of a 
back injury or chronic disability due to a back disorder.  
The veteran did not appeal that decision, and the decision 
became final.  38 U.S.C.A. § 5108 provides that, to reopen a 
claim which has been denied, new and material evidence must 
be presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  The veteran contends that he has submitted new 
and material evidence to reopen the claim for service 
connection for residuals of a back injury since the April 
1998 denial of that claim.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended certain provisions of the law 
governing veterans' benefits in November 2000, so that a 
veteran is no longer required to submit a well-grounded 
claim.  Therefore, the portion of the analysis in Hodge 
regarding determination of whether the new and material 
evidence establishes a well-grounded claim has not been 
applied by the Board. 

In March 2001, the veteran submitted the report of a private 
radiologic examination, which disclosed that the veteran had 
mild desiccation of the intervertebral disc at L4-L5, 
indentation of the left nerve root sheath of L3 secondary to 
osteophyte formation, and mild degenerative changes of the 
apophyseal joints between L5-S1.  This evidence establishes 
that the veteran has a diagnosed back disorder.  

This evidence is new, in that it was not previously 
associated with the claims file.  Since one of the bases for 
the denial in April 1998 was the lack of evidence of a 
current disorder, this evidence bears directly on the issue, 
and meets the definition of "material" evidence, evidence 
which must be considered in order to fully and fairly 
evaluate the claim.  

This new evidence establishes that the veteran has a current 
back disorder which has not been medically assessed and which 
requires that medical examination, and opinion if necessary, 
be obtained.  This evidence bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant of evidence previously submitted, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  New and material evidence has been submitted, 
and the claim is reopened.  

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)), was enacted.  This new law 
redefines the obligations of VA with respect to notice and 
duty to assist.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date, and, thus, is applicable to this case, which was not 
finalized by the time of enactment of the VCAA.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  

Although the VCAA applies to this claim, the Board has not 
discussed in detail how the duties to the veteran under the 
VCAA were met in this case.  See Quartuccio v. Principi, 16 
Vet. App. 183, 189 (2002).  However, the decision in this 
case is favorable to the veteran.  It would be unfavorable to 
the veteran to remand the claim or direct further development 
on the issue of whether new and material evidence has been 
submitted rather than grant the request to reopen the claim.  
Under the circumstances, further compliance with the VCAA is 
not required.

Once a claim is reopened, the Board must determine whether 
the evidence is sufficient for a decision on the merits.  In 
this case, the veteran has not had an opportunity to address 
the claim on the merits, and it appears that medical opinion 
as to the onset and etiology of the current back disorder is 
required.  As the evidence is not sufficient for a current 
decision on the merits, that issue will be addressed in a 
later decision.  


ORDER

The request to reopen a claim of entitlement to service 
connection for residuals of a back injury is granted, and the 
appeal is granted to this extent only.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

